                       UNITED STATES DISTRICT COURT                       JS-6
                      CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES – GENERAL

Case No. SA CV 20-01998-DOC-JDE                               Date: December 16, 2020

Title: ALLAN ARANGO ET AL V. SCHLUMBERGER TECHNOLOGY
      CORPORATION, ET AL


PRESENT:

                  THE HONORABLE DAVID O. CARTER, JUDGE

               Kelly Davis                                   Not Present
             Courtroom Clerk                                Court Reporter

      ATTORNEYS PRESENT FOR                        ATTORNEYS PRESENT FOR
            PLAINTIFF:                                  DEFENDANT:
           None Present                                  None Present


      PROCEEDINGS (IN CHAMBERS): ORDER GRANTING PLAINTIFF’S
                                 MOTION TO REMAND [12]

       Before the Court is Plaintiff Allan Arango’s (“Plaintiff”) Motion to Remand Case
to Orange County Superior Court (“Motion”) (Dkt. 12). The Court finds this matter
appropriate for resolution without oral argument. See Fed. R. Civ. P. 78; C.D. Cal.
R. 7-15. Having reviewed the moving papers submitted by the parties, the Court
GRANTS Plaintiff’s Motion.

I.    Background

        This action concerns Plaintiff’s putative wage and hour class action brought
against Defendant Schlumberger Technology Corporation (“Defendant”). Notice of
Removal at ¶ 7, 14. Plaintiff’s Complaint alleges five state law causes of action for
miscellaneous violations of the California Labor Code and California Business and
Professions Code. Compl. at 1. Plaintiff originally filed suit in the Superior Court of
California, County of Orange. Dkt. 1-1. Defendant removed this action to federal court
on October 16, 2020, citing the Class Action Fairness Act (CAFA) as the jurisdictional
basis. Id.
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

 Case No. SA CV 20-01998-DOC-JDE                                       Date: December 16, 2020
                                                                                        Page 2


II.    Legal Standard

        A defendant may remove an action from state court to federal court if the plaintiff
could have originally filed the action in federal court. See 28 U.S.C. §§ 1441(a). CAFA
provides federal subject matter jurisdiction only if (1) the proposed plaintiff class is not
less than 100 members, (2) the parties are minimally diverse, and (3) the aggregate
amount in controversy exceeds $5 million. 28 U.S.C. §§ 1332(d)(2), (6). As with
traditional removal, the burden of establishing federal subject matter jurisdiction under
CAFA remains with the party seeking removal. Abrego v. Dow Chem. Co., 443 F.3d 676,
683 (9th Cir. 2006) (citing Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992)). Where
it is not apparent from the face of the complaint, the removing party “must prove by a
preponderance of the evidence that the amount in controversy requirement has been met.”
Id. at 683. While “a defendant's notice of removal need include only a plausible
allegation that the amount in controversy exceeds the jurisdictional threshold …
[e]vidence establishing the amount is required” where plaintiffs contest the amount in
controversy put forth by defendants. Dart Basin Operating Co. v. Owens, 574 U.S. 81, 89
(2014). “Under this system, a defendant cannot establish removal jurisdiction by mere
speculation and conjecture . . . .” Ibarra v. Manheim Investments, Inc., 775 F.3d 1193,
1197 (9th Cir. 2015).

III.   Discussion

       Defendant argues that CAFA gives this Court jurisdiction over this action.
Plaintiff disagrees, arguing that Defendant has failed to meet its burden with respect to
establishing the $5 million amount in controversy. Mot. at 3–4.

       Defendant argues that the total amount in controversy is $5,255,440, just over the
$5 million threshold. Opposition at 19. Defendant’s estimate is based in part on its
assumption of a 100% violation rate for “the wage statement claim [and]…to argue that
every one of the 315 former employees of Defendant are owed waiting time penalties….”
Mot. at 3. Defendant further bases its estimates on assumptions of meal period violations
for every class member two times per week and rest period deprivation for every class
member three times per week. Notice of Removl at ¶ 21–24.

       Courts have been careful not to assume a 100% violation rate in the absence of
specific proof. See Figueroa v. LogistiCare vSols., LLC, 2020 U.S. Dist. LEXIS 189441
(C. D. Cal. October 10, 2020); Letuligasenoa v. Int’l Paper Co., No. 5:13-CV-05272-
EJD, 2014 WL 2115246, at *5–6 (N.D. Cal. May 20, 2014) (rejecting application of 100
% violation rate and stating that employing the standard would “improperly shift the
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

 Case No. SA CV 20-01998-DOC-JDE                                        Date: December 16, 2020
                                                                                         Page 3


burden to plaintiff to refute speculative assertions of jurisdiction and establish that there
is no jurisdiction.”). Instead, “the proper approach is to require the removing defendant to
point to specific evidence or allegations in the plaintiff’s complaint that support the use of
a 100% violation rate.” Sanchez v. Russell Sigler, Inc., 2015 U.S. Dist. LEXIS 55667,
*15–16 (C.D. Cal. Apr. 28, 2015) (emphasis added).

        The Court agrees with Plaintiff that “where, as here, ‘a complaint alleges a
‘pattern and practice’ of labor law violations, a 100% violation rate is unreasonable; the
assumed violation rate must be lower.’” Reply at 2 (citing Bernal v. Serco, Inc., 2020
U.S. Dist. LEXIS 203034, at *9 (C.D. Cal. Oct. 29, 2020)). Further, Plaintiffs’ Complaint
clearly alleges that violations occurred “periodically” rather than 100% of the time.
Compl. ¶ 15, 16, 72, 77, 97. The Court thus finds Defendant’s amount in controversy
calculations to be little more than “speculation and conjecture,” and it accordingly lacks
jurisdiction over this matter under CAFA. Ibarra, 775 F.3d at 1197.

IV.    Disposition

     For the reasons set forth above, the Court GRANTS Plaintiff’s Motion to
Remand. The case is remanded to Orange County Superior Court.

       The Clerk shall serve this minute order on the parties.

 MINUTES FORM 11                                                    Initials of Deputy Clerk: kd

 CIVIL-GEN
